ORDER

PER CURIAM.
Lorenzo Falls (“Defendant”) appeals the judgment entered upon his conviction by a jury for attempted statutory rape in the first degree, section 566.032 RSMo 2000, felonious restraint, section 565.120, first degree burglary, section 569.160, second degree assault, section 565.060, and aimed criminal action, section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no prece-dential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).